Citation Nr: 0416727	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  99-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
postoperative left wrist fracture with limitation of motion, 
currently rated as 10 percent disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied an increased rating for 
postoperative left wrist fracture with limitation of motion 
and declined to reopen a claim of entitlement to service 
connection for anxiety neurosis and major depression.  

Review of the claims folder indicates that the veteran is 
also claiming entitlement to an increased rating for carpal 
tunnel syndrome of the left wrist and service connection for 
hepatitis C, discoid lupus, osteoarthritis, and inactive 
tuberculosis.  These issues are not currently on appeal and 
are referred to the RO for appropriate action.  

The issues of an increased rating for postoperative left 
wrist fracture with limitation of motion and service 
connection for a psychiatric disorder will be addressed in 
the Remand portion of this decision.  These claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  In September 1994, the RO denied the veteran's petition 
to reopen his claim for service connection for a psychiatric 
disorder.  The veteran did not appeal.

2.  Evidence received since the September 1994 RO decision 
bears directly and substantially upon the issue at hand, is 
neither duplicative or cumulative, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The September 1994 RO decision denying the veteran's 
petition to reopen his claim for service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).

2.  Evidence submitted since the September 1994 rating 
decision is new and material; thus, the requirements to 
reopen the claim of service connection for a psychiatric 
disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in the new and material evidence claim, given the 
favorable disposition of that issue as decided herein.  The 
claim of entitlement to service connection for a psychiatric 
disorder on the merits is the subject of the Remand.

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim substantially 
predates August 2001, the new regulatory criteria are not 
applicable.

In September 1994, the RO denied the veteran's petition to 
reopen his claim for service connection for a psychiatric 
disorder.  The veteran was notified of this decision of his 
appellate rights by letter dated October 4, 1994.  He did not 
appeal.  Thus, the September 1994 decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In November 1997, the veteran requested that his claim of 
entitlement to service connection for a psychiatric disorder 
be reopened.  In support of his claim, he submitted 
statements from his parents concerning his behavior during 
service and their observations of his symtpomatology upon his 
separation from service.  These statements constitute both 
new and material evidence.  This evidence is clearly new in 
that it was not previously of record.  Moreover, it is 
material, in that it suggests the possibility of a 
relationship between the veteran's current psychiatric 
disorder and his active service.  Accordingly, the Board 
concludes that the evidence submitted subsequent to the 
September 1994 rating decision is new and material and the 
claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  The appeal is granted to this extent only.

REMAND

Unfortunately, a remand is required in this case.  The 
veteran reported in September 2003 that he was awarded 
disability benefits by the Social Security Administration 
(SSA).  A copy of the decision is not of record, and the 
records considered by SSA have not been obtained.  On remand, 
the RO should obtain these records.  

Moreover, review of the claims folder indicates that the 
veteran may have been treated for psychiatric problems at the 
Long Beach VA Medical Center (VAMC) in 1974, the year that he 
was separated from service.  These records should be 
requested on remand.  Additional efforts should also be 
undertaken to obtain the veteran's treatment records from the 
Postal Service, where he worked in 1974/1975, and from Health 
Net Insurance and Fremont Compensation Insurance Group.

The veteran also requested a personal hearing at the RO in 
July 1999.  Thereafter, in October 1999, he requested that 
the hearing be postponed pending development of additional 
medical evidence.  It is unclear whether or not the veteran 
still wishes to appear at a hearing at the RO, and this 
should be clarified on remand.

Finally, the veteran should be afforded a VA psychiatric 
examination in order to obtain an opinion concerning the 
relationship, if any, between his current psychiatric 
disorder and his active service, and a VA orthopedic 
examination in order to assess the current severity of his 
service-connected postoperative left wrist fracture with 
limitation of motion.

Accordingly, the case is REMANDED to the following 
development:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied.  Specifically, ensure that the 
veteran has been informed of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) about the information and 
evidence that VA will seek to provide on 
his behalf; (3) about the information and 
evidence he is expected to provide; and 
that he has been (4) requested to provide 
any evidence in his possession that 
pertains to the claims. 

2.  Ask the veteran to clarify whether or 
not he wants a local hearing at the RO and 
schedule him for an appropriate hearing, 
if requested.

3.  Request from SSA copies of the 
decision and documents or evidentiary 
material that were used in considering the 
veteran's claim for disability benefits.  
If these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
pertinent records should be associated 
with the claims folder.

4.  Make arrangements to obtain the 
veteran's treatment records for a 
psychiatric disorder dated in 1974 from 
the Long Beach VAMC; his 
treatment/employment records from the 
Postal Service, where he worked in 
1974/1975; and his treatment records from 
Health Net Insurance and Fremont 
Compensation Insurance Group.

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA psychiatric 
examination.  
Send the claims folder to the examiner for 
review and ask the examiner to state in 
the report if the claims folder was 
reviewed.  All necessary tests should be 
conducted and all clinical findings 
reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis and date of 
onset of any psychiatric disorder found to 
be present.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  In providing this 
opinion, the examiner should specifically 
review the complaints of stuttering and 
frequent trouble sleeping noted during 
service on separation examination in 1974.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Schedule the veteran for a VA 
orthopedic examination of the left wrist.  
Send the claims folder to the examiner for 
review and ask the examiner to state in 
the report if the claims folder was 
reviewed.  All necessary tests should be 
conducted and all clinical findings 
reported in detail.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected postoperative left wrist 
fracture with limitation of motion.  
Further, the examiner is requested to 
provide a full description of the effects 
of the veteran's service-connected 
postoperative left wrist fracture with 
limitation of motion upon his ordinary 
activity, including employment.

The examiner must provide comprehensive 
report including complete rationales for 
all conclusions reached.  

7.  The veteran is hereby informed that he 
should assist the RO in the development of 
his claims, and that failure to cooperate 
or to report for any requested examination 
without good cause may result in an 
adverse decision.  See 38 C.F.R. §§ 3.158, 
3.655 (2003); Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

8.  Review the claims folder and ensure 
that the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include an adequate response to the 
specific opinions requested, they must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2003); see also Stegall v. West, 11 
Vet. App. 268 (1998).  

9.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative, if 
any, should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



